Citation Nr: 1726689	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-26 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California.


THE ISSUE

Entitlement to a total disability rating for compensation on the basis of individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David Nelson, Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.  The Veteran served in Vietnam from June 1968 to June 1969 and was awarded the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the case belongs to the RO in Oakland, California.


FINDING OF FACT

The Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of entitlement to a TDIU, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), as to that issue, is rendered moot.

The Veteran is claiming entitlement to TDIU.  In a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in September 2012, the Veteran indicated he last worked full time in 2006 in maintenance.  He further reported that he had completed high school and had attended welding school in 1967.  The Veteran indicated his posttraumatic stress disorder (PTSD) impacted his employment as he was unable to focus and concentrate.

The Veteran's service-connected disabilities are PTSD, rated as 70 percent disabling, tinnitus, rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable; the Veteran's combined service-connected disability rating is 70 percent.

Entitlement to a TDIU requires evidence of service-connected disability so severe that it is impossible for the veteran in particular, or an average person in general, to follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when: 1) if there is only one disability, this disability shall be ratable at 60 percent or more; and 2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In addition to the foregoing, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  Marginal employment is not considered substantially gainful employment.  Id.  A total disability rating may also be assigned pursuant to the procedures set forth in 38 C.F.R. § 4.16(b) for veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).
As the Veteran has three service-connected disabilities, and at least one disability that is rated at 40 percent or more, and the combined rating is 70 percent, he does satisfy the percentage rating standards for individual unemployability benefits.  The question now becomes whether the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.

At a June 2012 VA contract PTSD examination the Veteran indicated that after service he had worked as a welder and a maintenance mechanic for many years until 2006 when he developed a back problem.  The Veteran's PTSD symptoms included anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The assessment was chronic PTSD and Major Depressive Disorder, and the global assessment of functioning (GAF) score was 48.  The examiner stated (including in a February 2013 addendum) that the Veteran was currently unable to function in most occupational settings including general employment settings and sedentary employment.  The examiner further commented that the Veteran was able to function in loosely supervised settings in which little interaction with the public was required, and stated that the Veteran's psychiatric disabilities alone did not render him unemployable.

While the June 2012 examiner indicated that the Veteran is unable to function in most occupational settings, he also stated that the Veteran would be able to function in loosely supervised settings that had little public interaction.  The Board observes that when considering the Veteran's education and occupational experience, however, it is difficult to determine what such employment would entail.  The Veteran's post-service career has consisted of working as a welder and in performing maintenance.  The Veteran's complaints of lack of focus and concentration would seem to exclude his work as a welder, a dangerous occupation in even good circumstances.  As for maintenance, it would seem that such a job, which among other things usually contains deadlines that must be met, would be stressful.  The Board here observes that the June 2012 examiner did note that the Veteran had or would have difficulty in adapting to stressful circumstances, including work or a worklike setting.  In this regard, the Board also notes that the GAF of 48 assigned in this case is indicative of serious impairment in occupational functioning.

Resolving doubt in the Veteran's favor, the Board finds that the Veteran is precluded from substantially gainful employment, consistent with his education and occupational experience, as a result of his service-connected disabilities.  Accordingly, entitlement to a TDIU is warranted.  38 U.S.C.A. § 5107.


ORDER

Entitlement to TDIU is granted, subject to the applicable law governing the award of monetary benefits.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


